               Case: 1:20-cv-06316 Document #: 49-22 Filed: 03/05/21 Page 1 of 1 PageID #:1029




                                                                        EXHIBIT 18



           WHISTLEBLOWER RETALIATION
                                  —5 U.S.C. § 2302(b)(8)—
     THE U.S. OFFICE OF SPECIAL COUNSEL

What is whistleblower retaliation?

      A federal employee authorized to take, direct others to take, recommend, or
      approve any personnel action may not take, fail to take, or threaten to take any
      personnel action against an employee because of protected whistleblowing.

           EXAMPLE: A supervisor directs the geographic reassignment of an employee
           because the employee reported safety violations to senior agency officials.

Protected whistleblowing is defined as disclosing information
that the discloser reasonably believes evidences:

1.    a violation of law, rule, or regulation;
2.    gross mismanagement;
3.    gross waste of funds;
4.    an abuse of authority;
5.    a substantial and specific danger to public health or safety; or
6.    censorship related to scientific research if censorship meets one of the above-listed
      categories.

      This section also prohibits retaliation against government scientists who challenge
      censorship or make disclosures concerning the integrity of the scientific process if
      the censorship will cause one of the five types of misconduct described above.

What can you do if you believe whistleblower retaliation has
occurred?

      If you believe that you have been subject to retaliation for protected
      whistleblowing you can file a complaint with the U.S. Office of Special Counsel
      (OSC). OSC is an independent agency that investigates and prosecutes allegations
      of prohibited personnel practices (PPP) by federal employees. OSC has the
      authority to investigate PPPs, including allegations of whistleblower retaliation,
      and may seek corrective or disciplinary action when warranted.

                               U.S. Office of Special Counsel
                         1730 M Street, N.W., Suite 218 | Washington, D.C. 20036
                             Phone: (202) 804-7000| Toll Free: (800) 872-9855
                               TTY: 1-800-877-8339 | Email: info@osc.gov
                                            www.osc.gov
                                                                                                 Rev. 01/18
